Title: From Abigail Smith Adams to Anonymous, 1812
From: Adams, Abigail Smith
To: Anonymous



my Dear young Friend
ca. 1812

I received your Letter written in some agitation of mind, but I presume not without a due consideration of the Subject, it is a very different and hazardous undertaking to give advice in affairs of this kind particularly where the affection are warmly interested, the adviser genuinely loses the Friendship of one or other of the parties, but my dears charity knows that to the gentleman I am a perfect stranger & could only learn from her own mouth any thing respecting him. it is therefore the situation in which she was about to place himself, that I could advise against rather than the person who  solicited a connection with her, from the Gentlemans attachment to my Friend I am led to form a favorable opinion both of his taste and his judgment, neither of which can in this instance be impeach’d, but the Blind deity had in point of discretion cast a mist before the futurity. it is the wise man who foreseeth the evil & hideth himself, but who can be wise in Love who that will not easily wish to remove every obstical that bars intervenes between them and the object of their affections. difficultys but heighten their zeal and render their perseverence meritorious; let sober reason advise and experience teach, ask this ardent Lover whether it is not the object of his affections whose happiness he wishes to promote & whether there can be a prospect of that when he takes a Lady refined in her taste delicate in her sentiments Nurterd in the lap of of care fosterd with the tenderest affection in the Bosom of her Family, and never experiencing a real want unsatisfied through the whole course of her Life, & places her in a situation remote from her Friends, where Labour & care & toil & even indigence may await her for the profession of the Gentleman leaves not even a hope for future pecuniary advancement in Life. further I by no means think wealth an absolute ingredient in the composition of happiness. I cannot believe it attainable destitute of a competence, and tho to a woman educated in a different sphere of Life a country parish with an income (always poorly paid) of 80 or 100 pound pr Years might prove so, let my Young Friend reflect what must be the her stile of Life & the strictest oeconomy to which she must confine herself to support ever so small a Family upon it,? but there is a further discovery of still more importance which my Young Friend informs me she has made. it is that, of a temper and disposition which she conceives would not altogether Harmonize with her own, in how many ways my dear girl may a Woman of refined Sensibility feel herself hurt & wounded and disgusted, and yet be unable to complain or even to receive any redress for wrongs which an other is neither not Sensible of being the occasion of, having committed, or thinks them of too trifling a Naturre to merit attention. how many times bear in Silent agony what an other has not Sensibility enough to feel, the finest tuned Instruments are the easiest put out of tune it is only in a happy union of parts & concordant sounds that Harmony can be produced, however fruitfull our imaginations in early Life of constant Love & invariable affection, the Time will convince us that the Friendship which is to be practised or expected in by such frail Beings as we are, must take its rise from mutual pleasure and must end when the power ceases of delighting each other, and as many accidents may happen by which the ardour of kindness may be abated without criminal baseness or inconstancy on either part—even in the best asserted connextion, for to give pleasure is not a always in our power and we know but little of ourselves if we suppose we are all ways in a disposition to receive it. “affection never remained long uninterrupted between two persons without art, and the best Friends if they are always together will fall out, unless great discretion be used on both sides;” is an observation which I met with in a newspaper of the last week and am so fully satisfied of the truth of the observation that I transcribe it as a fact. I would not my dear Girl from any thing I have written lead you to Suppose that I do not place a proper value upon a well grounded affection I cannot conceive the least chance for happiness in a union so intimate as the married state without Love, and I will even admitt an enthusiasm, provided it does not leap the bounds of discretion and rush headlong down a precipice which will endanger all the future prospects of Life. there is an other obstacal which I might have noticed. I mean connecting ourselves in Life contrary to the inclinations of our Friends.—if we prove unfortunate, we cannot with any confidence look to them for comfort or consolation— I have written with much freedom you will receive it as it is meant in the Spirit of Friendship
from a wel wisherr to yourself / & family
